DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/07/2021.
Specification
The disclosure is objected to because of the following informalities: 
On pg. 2 line 19, the examiner suggests “when so disposed and so reduce the…” read “when so disposed and to reduce the…”
On pg. 11 line 6-7, the examiner suggests “material solidifying radiation source 158” read “material solidifying radiation source 116”.  Since 116 has already been used to indicate the material solidifying radiation source.
Appropriate correction is required.
Claim Objections
Claims 1-19 are objected to because of the following informalities:
Regarding claim 1
Regarding claim 4, the examiner suggests “when so disposed and so reduce the distance…” read “when so disposed and to reduce the distance…”
Regarding claims 2-19, the examiner suggests “An apparatus defined by…” be modified to “The apparatus…” to clarify that the apparatus in claims 2-19 refers to the previously recited apparatus
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent publiPand or deemed publiPand under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El-Siblani et al. (US20140239554).
 claim 1, El-Siblani teaches an apparatus for making a stereolithographic object (three-dimensional object producing device 10; Figure 4), the apparatus comprising: 
a platform (object carrier 5; Figure 4) for making the stereolithographic object thereon (Abstract: object carrier capable of carrying the object to be produced) and a material receiving surface [0073] foil 7' being placed within the building plane or solidification area 7; Figure 4), wherein in use a material for making the stereolithographic object (photo-hardening material 4; Figure 4) is disposed therebetween (see 4, 5 and 7’ in Figure 4); 
a positioner (agitator 40; Figure 4) operationally coupled to at least one of the platform and the material receiving surface ([0066] By the action of agitator 40, the object carrier 5 can be moved upward and downward under control of control unit 30), and operable to change the distance between the platform and the material receiving surface ([0066] (i) distance of upper surface of the main plane of platform 5 or of previously solidified material surface on the one hand, and building plane 7 on the other hand); 
a force sensing system (sensor(s) 20A/20B; Figure 4) configured to generate force information indicative of a force transmitted between the platform and the material receiving surface ([0073] sense or measure a condition of pressure/stress and/or strain in situations of providing solidifyable material at least in a building plane); and 
a control system (control unit 30) arranged to generate distance information indicative of the distance between the platform and the material receiving surface using the force information ([0066] (i) distance of upper surface of the main plane of platform 5 or of previously solidified material surface on the one hand, and building plane 7 on the other hand).

claim 2, El-Siblani teaches an apparatus defined by claim 1 wherein the control system is configured to control the positioner using the distance information ([0066] which in turn outputs an appropriate signal to agitator 40 in order to adjust at least one of process parameters…(i) distance of upper surface).

Regarding claim 3, El-Siblani teaches an apparatus defined by claim 2 wherein the control system is configured to control the positioner to reduce the distance between the platform and the material receiving surface using the distance information ([0066] (ii) moving speed of the platform 5 towards building plane 7).

Claim(s) 1, 4, 5, 8-12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maalderink et al. (US20090289384).
Regarding claim 1, Maalderink teaches an apparatus (system 1) for making a stereolithographic object (tangible object 5), the apparatus comprising: 
a platform (carrier platform 10) for making the stereolithographic object thereon (see 5 and 10 in Figure 1) and a material receiving surface (top side of the space 3), wherein in use a material for making the stereolithographic object is disposed therebetween ([0020] a liquid and transforming the liquid in the space 3 into a solid in a predetermined area of the space 3; see layer 50 in Figure1); 
a positioner (actuator 8) operationally coupled to at least one of the platform and the material receiving surface ([0019] actuator 8 which can move the layer 50 relative to the reference platform 4 or vice versa), and operable to change the distance between the platform 
a force sensing system (force sensor 9) configured to generate force information indicative of a force transmitted between the platform and the material receiving surface ([0021] force sensor can measure the force exerted on the reference platform 4 relative to the object 5); and 
a control system (controller 7) arranged to generate distance information indicative of the distance between the platform and the material receiving surface using the force information ([0026] once the force is determined to become below a reference value, e.g. zero., the separation may be terminated and the sub-process M may be started by the controller 7… In the sub-process M, the reference platform 4 may be moved towards the formed layer, in order to set the width of the spacing 3 between the formed layer 50 and the reference platform 4 to a suitable value).

Regarding claim 4, Maalderink teaches the apparatus defined by claim 1 wherein the force comprises a material displacement force generated by the positioner for displacing a portion of the material when so disposed (([0026] once the force is determined to become below a reference value, e.g. zero., the separation may be terminated and the sub-process M may be started by the controller 7) and so reduce the distance between the platform and the material receiving surface ([0026] In the sub-process M, the reference platform 4 may be 

Regarding claim 5, Maalderink teaches an apparatus defined by claim 1 wherein the control system is configured to generate the distance information by correcting for a distance information error caused by deformation resulting from the force ([0032] comparator connected to the control input and to a memory in which a force threshold is stored, which can be used to limit the movement or the velocity of the movement to a certain threshold, in order to keep the force acting on the object 5 below a damage threshold).

Regarding claim 8, Maalderink teaches an apparatus defined by claim 5, comprising memory in which is stored distance error correction information, which is used by the control system to correct the distance information error ([0032] comparator connected to the control input and to a memory in which a force threshold is stored, which can be used to limit the movement or the velocity of the movement to a certain threshold, in order to keep the force acting on the object 5 below a damage threshold).

Regarding claim 9, Maalderink teaches an apparatus defined by claim 8 wherein the control system is configured to execute a method for generating the distance error correction information ([0026] Once the force is determined to become below a reference value, e.g. zero., the separation may be terminated and the sub-process M may be started by the controller 7).

Regarding claim 10, Maalderink teaches an apparatus defined by claim 8 wherein the control system is configured to empirically execute a method for generating the distance error correction information ([0026] the controller 7 may receive the measured value and compare the value with a reference value stored in a memory of the controller 7. Once the force is determined to become below a reference value, e.g. zero., the separation may be terminated and the sub-process M may be started by the controller 7).

Regarding claim 11, Maalderink teaches an apparatus defined by claim 10 wherein the method comprises the steps of:
 engaging the platform with a stop (reference platform 4); and 
generating force information indicative of a force transmitted between the platform and the stop for each of a plurality of positioner positions ([0023] the controller 7 can control the production of the object 5 based on a determined value of the force exerted on the reference platform 4 and [0019] carrier platform 10 can be moved upwards and/or the reference platform downwards, for example to separate the layer 50 from the reference platform 4).

Regarding claim 12, Maalderink teaches an apparatus defined by claim 11 wherein the force sensing system is used to generate the force information indicative of the force transmitted between the platform and the stop ([0014] FIG. 2 schematically shows an example of a measurement of the forces between the reference platform and the object being formed during a cycle of forming a layer in a conventional apparatus).

Regarding claim 15, Maalderink teaches an apparatus defined by claim 1 comprising a structure (basin 2) supporting the material receiving surface (see 2 and 4 in Figure 1), wherein the force sensing system is operationally coupled to the structure (see force sensor 9 coupled to 4 in Figure 1).
Regarding claim 16, Maalderink teaches an apparatus defined by claim 15 wherein the force sensing system engages the structure to a chassis (anti-stick layer 40; see 40 in Figure 1).

Regarding claim 17, Maalderink teaches an apparatus defined by claim 15 wherein at least part of the force is transmitted via the structure to the force sensing system ([0024] force sensor can measure the force exerted on the reference platform 4 relative to the object).

Regarding claim 18, Maalderink teaches an apparatus defined by claim 15 wherein the structure comprises a window ([0036] reference platform 4 may include a window which is transparent to the radiation), and comprising a material solidifying radiation source (light source 60) configured to illuminate the material when so disposed with a material solidifying radiation through the window ([0036 light source 60 which can emit light which is projected in the space 3… light, or other radiation, to enter the space 3, the reference platform 4 may include a window which is transparent to the radiation).


Claim(s) 1, 5-7 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Troung et al. (US20200180215).
claim 1, Troung teaches an apparatus (see Figure 1) for making a stereolithographic object (growing 3D object 31; Figure 1), the apparatus comprising: 
a platform (carrier platform 15) for making the stereolithographic object thereon (see Figure 1) and a material receiving surface (window 12), wherein in use a material (polymerizable liquid 12) for making the stereolithographic object is disposed therebetween (see Figure 1);
 a positioner (elevator and drive assembly 14) operationally coupled to at least one of the platform ([0017] (c) an elevator assembly operatively associated with the carrier and/or the optically transparent member) and the material receiving surface, and operable to change the distance between the platform and the material receiving surface ([0017] elevator assembly configured for advancing the carrier and the optically transparent member away from one another); 
a force sensing system (force sensor 16) configured to generate force information indicative of a force transmitted between the platform and the material receiving surface ([0017] force sensor… configured to monitor a transient increase in tension and/or a transient increase in compression between the carrier and the build surface); and 
a control system (controller 13) arranged to generate distance information indicative of the distance between the platform and the material receiving surface using the force information ([0054] FIG. 3 illustrates further components (or operations) implemented in (or by) the micro-controller; see zpos in Figfure 3).

claim 5, Troung teaches an apparatus defined by claim 1 wherein the control system is configured to generate the distance information by correcting for a distance information error (see “wait for Force <…” in Figure 3) caused by deformation resulting from the force ([0053] With force feedback, the micro controller can be instructed to move_and_wait_with_feedback; see Percentthreshold in Figure 3).

Regarding claim 6, Troung teaches an apparatus apparatus defined by claim 5 comprising at least one member operationally coupled to the platform (elevator assembly 14), the distance information error (see “wait for Force <…” in Figure 3) being caused by deformation of at least one member by the force ([0051] force sensor may include multiple force sensors… and/or may include multiple force sensors providing independent data from multiple regions of the carrier. In addition, force sensing can be carried out by sensing motor current or torque).

Regarding claim 7, Troung teaches an apparatus defined by claim 6 wherein the at least one member comprises a mechanical linkage between the platform and the material receiving surface ([0017] an elevator assembly operatively associated with the carrier and/or the optically transparent member, the elevator assembly configured for advancing the carrier and the optically transparent member…).

claim 19, Troung teaches an apparatus defined by claim 1, wherein the control system is configured to operate the positioner so that the distance information satisfies a distance condition (see modified Figure 3 below).

    PNG
    media_image1.png
    218
    483
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maalderink et al. (US20090289384) as applied to claim 1 above, and further in view of Pan et al. (WO2016150247)
Regarding claim 13, Maalderink teaches an apparatus defined by claim 1. However, Maalderink fails to teach the apparatus comprising a limb attaching the platform to the positioner, wherein at least part of the force is transmitted via the limb to the force sensing system.
In the same field of endeavor pertaining to a stereolithography apparatus with force sensing, Pan teaches the apparatus comprises a limb (lifting motor 1) attaching the platform to the positioner, wherein at least part of the force is transmitted via the limb to the force sensing 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the apparatus of Maalderink comprising a limb attaching the platform to the positioner, wherein at least part of the force is transmitted via the limb to the force sensing system, as taught by Pan, for the benefit of the platform returning to its initial working position with high accuracy.

Regarding claim 14, Maalderink modified with Pan teaches an apparatus defined by claim 13. However, Maalderink modified with Pan fails to teach wherein the force sensing system is operationally coupled to the limb.
In the same field of endeavor pertaining to a stereolithography apparatus with force sensing, Pan teaches wherein the force sensing system is operationally coupled to the limb (detecting mechanism is a torsion detector for obtaining the torsion force of the lifting motor pg. 3 line 42-43).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the force sensing system of Maalderink modified with Pan be operationally coupled to the limb of Pan, for the benefit of the platform returning to its initial working position with high accuracy, as discussed in claim 13.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No.16/495,403 (herein referred to as “copending application”), because claim 1 of the copending application would infringe on the instant claim 1.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for publiPand applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpubliPand applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743